              Case 18-10601-MFW                 Doc 1664-2            Filed 11/05/18       Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           : Chapter 11
In re:                                     : Case No. 18-10601 (MFW)
                                           :
THE WEINSTEIN COMPANY HOLDINGS             : Jointly Administered
LLC, et al.1                               :
                                           : Re: Dkt. Nos. 8, 607, 668, 860, 1003
                                                                  :         1040, 1045, 1048, 1050, 1115, 1176
                                                                  :         1177, 1203 and 1205
            Debtors.                      :                           Obj. Deadline: December 10, 2018 at 4:00 p.m.
__________________________________________:                           Hearing Date: December 17, 2018 at 10:30 a.m.

          NOTICE OF SUPPLEMENTAL OBJECTION AND JOINT MOTION OF
           SLP CONTRACT COUNTERPARTIES TO CLARIFY SALE ORDER

         PLEASE TAKE NOTICE that, on November 5, 2018, Bradley Cooper, 22nd and Indiana,

Inc., Bruce Cohen, Bruce Cohen Productions, Robert DeNiro, Canal Productions, Inc., David O.

Russell and Kanzeon Corp. (collectively, the “SLP Counterparties”) filed a Supplemental

Objection and Joint Motion of SLP Contract Counterparties to Clarify Sale Order (the

“Motion”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing, filed with the Clerk of the Court, 824 N. Market Street, 3rd Floor,

Wilmington, Delaware 19801 and served upon and received by each of the undersigned counsels

on or before December 10, 2018 at 4:00 p.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that if any objections to the Motion are received,

the Motion and such objections shall be considered at a hearing before the Honorable Mary F.



1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/twc.
           Case 18-10601-MFW         Doc 1664-2      Filed 11/05/18    Page 2 of 3



Walrath, United States Bankruptcy Judge for the District of Delaware, at the Bankruptcy Court,

824 N. Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801 on December 17,

2018 at 10:30 a.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE

MOTION ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH

THIS NOTICE, THE COURT MAY GRANT THE RELIEF REQUESTED IN THE

MOTION WITHOUT FURTHER NOTICE OR HEARING.

Dated: November 5, 2018
       Wilmington, Delaware
                                            VENABLE LLP

                                            By:      Jamie L. Edmonson
                                            Jamie L. Edmonson (No. 4247)
                                            1201 N. Market St.
                                            Suite 1400
                                            Wilmington, Delaware 19801
                                            Tel: (302) 298-3535
                                            Fax: (302) 298-3550
                                            jledmonson@venable.com

                                                   -and-

                                            Jeffrey S. Sabin, Esq.
                                            1270 Avenue of the Americas
                                            New York, New York 10020
                                            Tel: (212) 503-0672
                                            jssabin@venable.com




                                               2
Case 18-10601-MFW   Doc 1664-2    Filed 11/05/18   Page 3 of 3




                                 -and-

                        Keith C. Owens, Esq.
                        2049 Century Park East
                        Suite 2300
                        Los Angeles, California 90067
                        Tel: (310) 229-0370
                        kcowens@venable.com

                        Counsel to Bradley Cooper and 22nd and Indiana,
                        Inc.

                                 -and-

                        CROSS & SIMON, LLC


                        By:     Christopher P. Simon
                        Christopher P. Simon (No. 3697)
                        1105 N. Market St.
                        Suite 901
                        Wilmington, Delaware 19801
                        Tel: (302) 777-4200
                        csimon@crosslaw.com

                                 -and-

                        LANDAU GOTTFRIED & BERGER LLP
                        Michael J Gottfried
                        Roye Zur
                        1801 Century Park East
                        Suite 700
                        Los Angeles, California 90067
                        Tel: (310) 557-0050
                        mgottfried@lgbfirm.com
                        rzur@lgbfirm.com

                        Counsel to Bruce Cohen, Bruce Cohen Productions,
                        Robert DeNiro, Canal Productions, Inc., David O.
                        Russell and Kanzeon Corp.




                           3
